DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to Applicant’s amendment filed 2/19/21.  The amended specification and abstract have been entered.  Additionally the previous claim objections and rejections under 35 USC 112 have been overcome by Applicant’s amendments/arguments.  Regarding the terms “mirrored and super mirrored” the terms are interpreted as previously described.  
The declaration under 37 CFR 1.132 filed 2/19/21 is insufficient to overcome the rejection of claims 83-90, 96 and 98 based upon Dosta/Wagner/Devengencie as set forth in the last Office action because:  although the declaration provides clarity to the claim terms, it is not commensurate with the scope of the claims and the broadest reasonable interpretation thereof.  Specifically, the declaration does not provide a special definition or otherwise impart any structural limitations to the claims/claim terms which would make the statements therein commensurate with the claim language, and overcome the prior art rejection of record.  See below for further detail.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 83-90 and 98 are rejected under 35 U.S.C. 103 as being unpatentable over Dosta (WO 2010/139041) in view of Wagner (US 5989027) in view of Devengencie et al (US 2010/0151421 A1), as evidenced by Demeo et al (WO 2005/107829).
Regarding claim 83, Dosta et al discloses an implant (see Figs. 1-2) comprising: a bone engaging portion (A, below) positioned at the distal end of the implant, the bone engaging portion comprising: a longitudinally extending distal portion (B); and an 

    PNG
    media_image1.png
    679
    620
    media_image1.png
    Greyscale

Wagner et al, however, teaches a dental implant comprising a bone contacting portion (22) comprising a porous part (24) and an adjoining region having a roughened portion (26) and a polished part (28) above it, at the proximal end (see col 4, lines 12-57).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the non-roughened portion of the adjoining region of Dosta to include Wagner’s polishing of such a region, as such modification would allow efficient removal of plaque should the surface become visible (see citation above).  
Devengencie et al, teaches an abutment (60) with a polished surface (see [0049]).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the abutment of the device of Dosta/Wagner, as combined above, to include Devengencie’s polished abutment, as such modification 
Dosta/Wagner/Devengencie, as combined above, additionally discloses wherein the conformal cell structure is adapted to conform to the bone material density or bone quality of a subject into which the implant is to be inserted (configured to adapt to bone quality in an appropriately sized and shaped bore hole; matched to an insertion hole therein and allows ingrowth of bone thereto, see Dosta, page 5, lines 21-25; per claim 84); wherein the longitudinally extending portion is shaped as a cylinder (see Dosta, page 4, line 21; per claim 85); wherein the shape, size and height of the abutment portion is adapted to fit a subject into which the implant is to be inserted (see Devengencie citations above; implicitly or else it could not fit in the mouth or be part of the prosthetic solution; per claim 86); wherein the portion of the exterior surface of the adjoining region comprising a polished finish at the proximal end thereof has a mirrored or super mirrored finish (see Wagner, citations above; e.g. about 1 micron; per claim 87); wherein the transmucosal portion is adapted to conform to the thickness of the marginal soft tissue of a subject and the implant is made of titanium (see Dosta, citations above; per claim 88); wherein the implant is a one or two piece implant (see Dosta, Figs and citations above; per claim 89); wherein each part of the implant is shaped to fig the subject into which the implant is to be inserted (e.g. at least to some degree implicitly, or else the implant could not be inserted and a prosthetic solution could not be achieved; per claim 90); and wherein the plurality of micro holes are either regularly or irregularly spaced (see Dosta, citations above; pores must either be regularly or irregularly spaced, per claim 98).
Claim 96 is rejected under 35 U.S.C. 103 as being unpatentable over Dosta in view of Wagner in view of Devengencie, as combined above, further in view of Rolfe et al (US 2005/0112397 A1).
Regarding claim 96, Dosta/Wagner/Devengencie, as combined above, does not explicitly state that the conformal cell structure is a lattice structure as required. 
Rolfe et al, however, teaches a dental implant (see Figs. 14a-e) formed with a conformal cell structure (e.g. titanium metal foam) with a lattice structure (see [0003], [0070] and [0182]).  Therefore, it would have been obvious to modify the titanium sponge forming the conformal coating of the device of Dosta/Wagner/Devengencie, as combined above, to include Rolfe’s metal sponge with a conformal lattice structure, as such modification would merely involve a change of shape of a known part of a device and would help to provide a more uniform distribution of chewing forces, improving implant retention and longevity (see Rolfe, citations above). 
Response to Arguments
Applicant's arguments filed 2/19/21 have been fully considered but they are not persuasive. 
Applicant’s arguments (and the statements in the declaration submitted therewith) are based on the clarification and description of the term “conformal cell structure”.  The arguments and declaration state that a “conformal cell structure” is a structure of a material that has individual cells that can vary geometrically in three dimensions from cell to cell to allow the structure to conform to a surface, such as a conformal lattice structure.  However, although the arguments and declaration clarify and attempt to define the term, there is no special definition of the term “conformal cell 
Further, even though it also is not a special definition, the term “conformal lattice structure” is the only term which is described as having variations in three dimensions.  However, in addition to not being a special definition, Applicant does not argue the term 
Note: In order to move the case forward, the Examiner suggests adding structural and/or functional limitations which further define the conformal cell structure and/or its function, similar to the limitations argued but not explicitly required by the claims.  
Therefore, Applicant’s arguments have been fully considered but are not persuasive.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO892 form.  US 2019/0290402 teaches dental implants with a heterogeneous porous bone engaging material.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD MORAN whose telephone number is (571)270-5349.  The examiner can normally be reached on Monday-Friday 7 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.